Citation Nr: 1015273	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-27 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right leg 
disability.

6.  Entitlement to service connection for a right leg 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2007, May 2007, and March 2008 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  In the January 
2007 rating decision, the RO denied the Veteran's petition to 
reopen his previously denied claim of tinnitus.  In the May 
2007 rating decision, the RO denied the Veteran's petition to 
reopen his previously denied claim of service connection for 
a right leg disability, also finding that no new and material 
evidence had been submitted.  In the March 2008 rating 
decision, the RO reopened the Veteran's previously denied 
claim of service connection for hearing loss and denied it on 
the merits.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claims for service 
connection for a right leg disability, for bilateral hearing 
loss, and for tinnitus.  This is so because the issue goes to 
the Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claims for service connection for a right leg disability, 
for bilateral hearing loss, and for tinnitus as claims to 
reopen.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference hearing in March 2010.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.  During the hearing, the Veteran 
stated that he would fax to the Board additional evidence 
pertinent to the claim for service connection for a right leg 
disability.  The Board has not received the evidence.  
Nevertheless, rather than remanding the matter, since the 
Board, herein, is granting the claim, there is no prejudice 
to the Veteran.  

Additionally, in his March 2010 hearing, the Veteran 
contended that his right leg disability has caused him to 
develop depression.  The Board notes that the Veteran did not 
perfect an appeal of the denial of a January 2007 claim for 
service connection for depression, which became final.  Thus, 
the Board infers a petition to reopen the previously denied 
claim for depression secondary to the right leg disability 
for which the Board is awarding service connection herein.  
As this claim has not been adjudicated by the RO, it is not 
before the Board; hence, it is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied the 
Veteran's petition to reopen his previously denied claim for 
service connection for bilateral hearing loss.  The Veteran 
did not timely perfect an appeal to that decision, which 
became final.

2.  Evidence received since the January 2007 decision is new; 
it relates to an unestablished fact necessary to substantiate 
the Veteran's claim for service connection for bilateral 
hearing loss, and raises a reasonable possibility of 
substantiating the claim.

3.  Hearing loss was not demonstrated in service or within 
one year of separation from service; the Veteran's current 
bilateral hearing loss is not attributable to military 
service.

4.  In an April 2003 rating decision, the RO denied the 
Veteran's petition to reopen his previously denied claim for 
service connection for tinnitus.  The Veteran did not timely 
perfect an appeal to that decision, which became final.

5.  Evidence received since the April 2003 decision is new; 
it relates to an unestablished fact necessary to substantiate 
the Veteran's claim for service connection for tinnitus, and 
raises a reasonable possibility of substantiating the claim.

6.  Tinnitus was not demonstrated in service; it is not 
attributable to military service.  

7.  In an August 2004 rating decision, the RO denied the 
Veteran's petition to reopen his previously denied claim for 
service connection for a right leg disability.  The Veteran 
did not timely perfect an appeal to that decision, which 
became final.

8.  Evidence received since the August 2004 decision is new; 
it relates to an unestablished fact necessary to substantiate 
the Veteran's claim for service connection for a right leg 
disability, and raises a reasonable possibility of 
substantiating the claim.

9.  At a May 1969 pre-induction examination, a medical 
examiner specifically noted that the Veteran suffered from a 
right leg disability, in the form of residuals from a 
previous fracture to the tibia and fibula of the right leg 
resulting in the implantation of pins in the leg with 
residual stiffness.

10.  The Veteran's pre-existing right leg disability 
underwent an increase in severity during his period of active 
duty.

11.  There is no clear and unmistakable evidence that the 
worsening of the Veteran's pre-existing right leg disability 
was due to the natural progression of the disease during 
service.

CONCLUSIONS OF LAW

1.  A January 2007 RO decision that denied the Veteran's 
petition to reopen his previously denied claim for service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2009).

2.  Since the prior final denial of the claim for service 
connection for bilateral hearing loss, new and material 
evidence has been received; hence, the requirements to reopen 
the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  The Veteran does not have bilateral hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

4.  An April 2003 RO decision that denied the Veteran's 
petition to reopen his previously denied claim for service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302, 20.1103 (2009).

5.  Since the prior final denial of the claim for service 
connection for tinnitus, new and material evidence has been 
received; hence, the requirements to reopen the claim have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

6.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

7.  An August 2004 RO decision that denied the Veteran's 
petition to reopen his previously denied claim for service 
connection for a right leg disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2009).

8.  Since the prior final denial of the claim for service 
connection for a right leg disability, new and material 
evidence has been received; hence, the requirements to reopen 
the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

9.  The Veteran has a right leg disability that is the result 
of disability aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through November 2006, March 2007, and 
February 2008 notice letters, the Veteran received notice of 
the information and evidence needed to substantiate his 
claims.  Thereafter, the Veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the Veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the November 2006, March 2007, and 
February 2008 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In those letters, the RO also notified the Veteran that VA 
was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  It requested that the Veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned November 2006, 
March 2007, and February 2008 letters.  In addition, the 
November 2006, March 2007, and February 2008 letters provided 
the Veteran with notice regarding an award of an effective 
date and rating criteria.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such 
issues before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  The Board 
thus finds that "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  

Regarding the Veteran's petition to reopen his previously 
denied claims for service connection for a right leg 
disability, bilateral hearing loss, and tinnitus, the Board 
points out that the VCAA expressly provides that nothing in 
the Act "shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2002).  
That notwithstanding, the Board finds that all notification 
and development action needed to render a decision as to the 
petition to reopen the claims has been accomplished.  
Specifically, with regard to reopening the claims, the RO 
informed the Veteran of the requirements as set forth in 
38 C.F.R. § 3.156(a) by notice letters in November 2006, 
March 2007, and February 2008.  The notice letters provided 
the regulatory language defining "new and material" 
evidence.  The Veteran was also told of the evidence and 
information necessary to establish a claim for entitlement to 
service connection.  

The November 2006, March 2007, and February 2008 notice 
letters also notified the Veteran that, to be considered 
material, evidence he supplied must pertain to the reason his 
claims were previously denied.  Further, the letters provided 
the Veteran specific notice of the elements of service 
connection that were the basis for the RO's prior denials.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
Veteran's service treatment records are associated with the 
claims file.  In addition, records of medical care the 
Veteran has received since his separation from service both 
with private treatment providers and at the Oklahoma City VA 
Medical Center (VAMC), have been associated with the claims 
file.  Additionally, records from the Social Security 
Administration (SSA) regarding the Veteran's award of 
disability benefits in 2004 have been associated with the 
file, and the Veteran testified before the undersigned Acting 
Veterans Law Judge at a hearing in March 2010.  

The Veteran was provided with VA audiological examination, as 
well as examination of his right leg, in January 2008.  In 
that connection, the Board notes that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case 
are adequate, as they are predicated on consideration of all 
of the pertinent evidence of record, to include the 
statements of the Veteran, and document that the examiners 
conducted full audiological and physical examinations of the 
Veteran.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the claims on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Otherwise, neither the Veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of his claims that need to be obtained.  Under 
these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Petition to Reopen the Previously Denied Claims

In an April 2003 rating decision, the RO denied the Veteran's 
petition to reopen his previously denied claim for service 
connection for tinnitus.  In an August 2004 rating decision, 
the RO denied the Veteran's petition to reopen his previously 
denied claim for service connection for a right leg 
disability.  In a January 2007 rating decision, the RO denied 
the Veteran's petition to reopen his previously denied claim 
for service connection for bilateral hearing loss.  The 
Veteran did not timely perfect appeals, and the decisions 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302, 20.1103 (2009).  In October 2006, the Veteran sought 
to reopen his claim for service connection for tinnitus.  
Similarly, the Veteran filed a petition to reopen his claim 
for service connection for a right leg disability in January 
2007 and sought to reopen his claim for hearing loss in 
September 2007.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38, Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, as indicated above, the last final denial 
pertinent to the claim for service connection for tinnitus 
was the April 2003 rating decision.  The last final denial 
pertinent to the claim for service connection for a right leg 
disability was the August 2004 rating decision.  The last 
final denial pertinent to the claim for service connection 
for bilateral hearing loss was the January 2007 rating 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The Veteran filed his original application for service 
connection for bilateral hearing loss, tinnitus, and a right 
leg disability in February 2001.  The RO denied the claims in 
April 2001, finding that there was no evidence to establish 
an etiological link between any hearing loss or tinnitus and 
the Veteran's time in service and that his right leg 
disability, which was noted to exist prior to service, was 
not aggravated beyond its natural progression during service.  
This decision was not timely appealed and therefore became 
final.  The Veteran sought to reopen the previously denied 
claim for service connection for hearing loss most recently 
in October 2006; the RO denied his petition to reopen in 
January 2007, finding that no new and material evidence had 
been submitted.  Similarly, the Veteran filed a petition to 
reopen his previously denied tinnitus claim in January 2003; 
the RO denied the Veteran's petition in April 2003, finding 
that no new and material evidence had been submitted.  The 
Veteran further attempted to reopen his service connection 
claim for a right leg disability, most recently in May 2004; 
the RO issued a rating decision in August 2004 finding that 
no new and material evidence had been submitted to reopen the 
claim.  The Veteran did not timely appeal these decisions, 
which also became final.

A review of the evidence added to the record since the RO's 
prior decisions reflects that the Veteran has submitted 
letters from a private physician, dated in August 2007, 
concerning his claimed hearing loss and tinnitus 
disabilities.  In the letters, the Veteran's private 
treatment provider states that in his opinion the Veteran's 
diagnosed bilateral hearing loss and tinnitus are "more 
likely as not due to his military service."  Concerning his 
claimed right leg disability, a review of the evidence added 
to the record since the previous final denial in August 2004 
reflects that the Veteran has submitted letters from his 
private treatment provider addressing the relationship 
between the Veteran's pre-existing right leg condition and 
service.  In a February 2007 letter, the Veteran's private 
treatment provider opined that "the Army aggravated [the 
Veteran's] pre-existing injury and caused permanent damage, 
which he deals with daily."  Similarly, in a letter dated in 
March 2007, the Veteran's private physician noted that the 
Veteran reported, upon being required to wear tight-fitting 
combat boots while in service, developing pain in the leg 
that has continued to the present.  The physician provided a 
diagnosis of chronic cutaneous dysesthesia at the incision 
site that the doctor opined was due to the Veteran's wearing 
tight boots in service.  The Veteran also submitted a letter 
dated in August 2009 in which another private treatment 
provider states that in his medical opinion, the pain the 
Veteran experienced due to using his right leg in service 
"has caused him pain today," which required a shift in the 
Veteran's posture to accommodate.  

As such, the Board finds that medical evidence, in the form 
of letters from the Veteran's private physicians suggesting 
the possibility of an etiological relationship between his 
hearing loss and tinnitus and his time in service, as well as 
letters from the Veteran's private treatment providers 
addressing the relationship between his pre-existing right 
leg disability and service, is "new" in the sense that it 
was not previously before agency decision makers.  The Board 
also finds that the newly submitted evidence is not 
cumulative or duplicative of evidence previously considered 
and is thus "material" for purposes of reopening the 
Veteran's claims.  

With respect to the Veteran's claim for service connection 
for a right leg disability, the Board notes that in the 
August 2004 decision, the RO denied the Veteran's petition to 
reopen his previously denied claim for service connection for 
a right leg disability because the evidence did not establish 
that the Veteran's pre-existing right leg disability 
underwent worsening beyond its natural progression during 
service.  
Newly submitted medical evidence, however, suggests that the 
Veteran's right leg disability did in fact worsen while in 
service and is currently causing him pain.  Because it helps 
to corroborate the Veteran's contention that his right leg 
disability worsened during service, this medical evidence is 
new and material.  

As new and material evidence, in the form of medical evidence 
suggesting an etiological relationship between the Veteran's 
currently diagnosed bilateral hearing loss and tinnitus and 
his time in service, as well as medical evidence documenting 
that the Veteran's pre-existing right leg disability worsened 
during active duty, has been submitted, the Board finds that 
the criteria for reopening the claims for service connection 
for bilateral hearing loss, tinnitus, and a right leg 
disability have been met.

B.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2009).  Moreover, the absence of 
evidence of hearing loss in service is not a bar to service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009

The Veteran contends that his bilateral hearing loss and 
tinnitus were sustained during his period of active service 
from July 1969 to July 1971.  First, the Board notes that VA 
audiology examination conducted in January 2008 shows current 
bilateral hearing loss disability for VA purposes, as well as 
a current assessment of tinnitus.  38 C.F.R. § 3.385.  
Service records show that the Veteran's military occupational 
specialty was truck driver.  The Veteran contends that he was 
exposed to noise with no ear protection provided as part of 
his in-service duties, specifically the firing of weapons 
during training and the noise of the trucks he was assigned 
to drive.  The Veteran claims that the hearing loss and 
ringing in his ears is related to his noise exposure during 
service.  

Relevant medical evidence consists of the Veteran's service 
treatment records and report of VA audiological examination 
conducted in January 2008, as well as private treatment 
records and medical opinions submitted by the Veteran's 
private physicians. Review of the Veteran's service treatment 
records reflect that he did not complain of and was not 
treated for any problems with his hearing while in service.  
Although an entrance examination is not of record, the 
Veteran was provided audiological examination at his 
separation examination, conducted in October 1968.  Results 
of that evaluation found that, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
--
30
LEFT
10
10
10
--
30

Review of private medical records reflects that the Veteran 
was first seen for complaints of hearing loss in January 
2001, although records from that visit do not provide any 
interpretation of the graphical representation of the 
Veteran's hearing loss.  However, the report appears to 
reflect findings of hearing loss bilaterally.  The Veteran 
again sought private treatment for his hearing loss 
complaints in September 2006; report of that treatment visit 
indicates that the Veteran complained of ringing in both 
ears.  Results of the audiogram conducted that time showed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
--
--
LEFT
45
40
45
--
--

On a "Tinnitus Profile" conducted at the September 2006 
private examination, the Veteran indicated that his tinnitus 
was constant and had worsened over the past five years.  He 
noted that he did not hear wearing aids at the time.

The Veteran has further submitted opinions from a private 
treatment provider, dated in August 2007; in those letters, 
the Veteran's private physician states that, upon reviewing 
the Veteran's separation audiological examination, he finds 
the Veteran's bilateral hearing loss and tinnitus to be 
"more likely as not due to his military service."  

At the Veteran's January 2008 VA examination, the Veteran 
reported having had difficulty hearing and experiencing a 
constant high-pitched ringing in his ears.  He reported that 
he was exposed to acoustic trauma while working as a truck 
driver during service and also while firing weapons during 
training, to which he attributed his hearing loss and 
tinnitus.  He further reported having no post-service 
recreational or occupational noise exposure.  He stated that 
he could not specify an onset date for his tinnitus but had 
"noticed" it for five to ten years prior.

Audiological evaluation conducted at the January 2008 VA 
examination found that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
75
85
LEFT
15
15
20
80
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear, 
based on Maryland CNC testing.  The examiner diagnosed the 
Veteran with bilateral sensorineural hearing loss and 
tinnitus.  He opined that, even conceding the Veteran's in-
service exposure to acoustic trauma, the Veteran's bilateral 
hearing loss and his tinnitus are not as likely as not 
related to the Veteran's service, noting that without 
evidence of hearing loss or acoustic damage at the Veteran's 
separation from service, he was unable to link the Veteran's 
hearing loss or tinnitus etiologically to his period of 
military service.  The examiner further reasoned that the 
Veteran stated that, although he complained of bilateral 
tinnitus, he stated only that it had begun five to ten years 
ago.  In so finding, the examiner concluded that the positive 
opinion statements issued by the Veteran's private physician 
in August 2007 were "not consistent" with the examiner's 
findings because the Veteran's separation examination showed 
normal hearing for VA purposes at the time.  See 38 C.F.R. § 
3.385.

The Veteran also testified before the undersigned Acting 
Veterans Law Judge at a hearing in March 2010.  At that time, 
the Veteran contended that the noise of the trucks he was 
assigned to drive during service led to his current bilateral 
hearing loss.  The Veteran further contended that he has 
suffered from tinnitus "for years," although he was unable 
to provide a specific onset date.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for bilateral hearing loss.  The Board 
concedes that VA examination confirms that the Veteran 
currently suffers from hearing loss bilaterally.  Here, even 
conceding the Veteran's exposure to noise while in service, 
the January 2008 VA examiner found no link between any 
current disability and military service.  Additionally, there 
is no evidence suggesting that sensorineural hearing loss 
became manifest to a compensable degree within a year of the 
Veteran's separation from qualifying military service.  
38 C.F.R. §§ 3.307, 3.309.  Noting that, notwithstanding the 
Veteran's exposure to acoustic trauma in service, his hearing 
was found to be normal at his separation from service with no 
complaints or diagnosis of hearing loss during service, the 
January 2008 VA audiologist provided a rationale as to why it 
was not at least as likely as not that any current hearing 
loss or tinnitus were related to the Veteran's time on active 
duty.  

Furthermore, the Board notes that the August 2007 private 
physician's opinion appears to have been based on the 
Veteran's service history alone, with no reference to the 
Veteran's post-service medical history, treatment records, or 
other relevant findings.  Given the lack of any rationale for 
the opinion, and in light of the reasoned opinion offered by 
the VA examiner in January 2008, which relied on both an 
audiological examination and consideration of the Veteran's 
medical history and considered the August 2007 positive 
opinions, the Board finds the August 2007 private treatment 
provider's statements to be of little probative value.  See, 
e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) 
(a medical opinion is not entitled to any weight if it 
contains only data and conclusions).  The January 2008 VA 
examiner, by contrast, provided a report that set out the 
Veteran's history, and his findings, in detail, and contained 
fully articulated reasons for his conclusions, including a 
specific analysis of the private physician's August 2007 
statements.  For these reasons, the Board concludes that the 
January 2008 VA examiner's opinion is afforded greater 
weight.

The Board has considered the Veteran's contention that 
hearing loss resulted from his time in service, and 
particularly to the acoustic trauma to which he was exposed 
while on active duty.  The Veteran, however, has not 
demonstrated that he has any medical expertise to make such 
an opinion.  The Board notes that although the Veteran is 
competent to report symptoms, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of his disability.  As a 
layperson without the appropriate medical training and 
expertise, the Veteran is simply not competent to provide a 
probative opinion on a medical matter, such as whether there 
exists a medical nexus between any current disability and 
service.  See Bostain, 11 Vet. App. at 127, citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for tinnitus.  The Board acknowledges that at the 
January 2008 VA examination, as well as at his May 2010 
hearing before the undersigned Acting Veterans Law Judge, the 
Veteran complained of suffering from tinnitus.  However, in 
order for the Veteran's claim to be granted, the record would 
have to contain competent evidence of a diagnosis of tinnitus 
and a link between the present disorder and military service.  
Here, there is no such evidence, nor is there evidence in the 
Veteran's service treatment records to indicate that he 
complained of or sought treatment for problems with tinnitus 
during service.  As noted above, although the Board 
acknowledges that the Veteran's private physician indicated 
in August 2007 that he believed the Veteran's tinnitus to be 
related to service, given the lack of any rationale for the 
opinion, and in light of the reasoned negative opinion 
offered by the subsequent VA examiner in January 2008, which 
relied on both a physical examination and consideration of 
the Veteran's medical history and considered the August 2007 
positive opinions, the Board finds the August 2007 private 
treatment provider's statements to be of little probative 
value.  See Nieves-Rodriguez, supra.  The January 2008 VA 
examiner, by contrast, provided a report that set out the 
Veteran's history, and his findings, in detail, and contained 
fully articulated reasons for his conclusions, including a 
specific analysis of the private physician's August 2007 
statements.  Tinnitus cannot be objectively observed (except 
in rare instances).  Nevertheless, the January 2008 
examiner's medical opinion, which was based on the entire 
record including the Veteran's own history and the August 
2007 private opinion, is that the Veteran's tinnitus is not 
at least as likely as not related to military service.  Thus, 
in light of the foregoing analysis and the underlying facts, 
the Veteran's service connection claim for tinnitus must be 
denied.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the Veteran's 
claims for service connection for bilateral hearing loss and 
for tinnitus, that doctrine is not applicable as to those 
claims.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

C.  Service Connection for a Right Leg Disability

Relevant evidence of record reflects that a right leg 
disability was noted at the Veteran's May 1969 induction 
report of medical history, at which time the Veteran 
responded "Yes" when asked if he had leg cramps and broken 
bones.  The report further reflects that an examining 
physician noted the Veteran's history of a right leg fracture 
requiring pins in the bone.  The examiner noted "no sequelae 
except stiffness" and "no significant disability" from the 
fracture.  However, at an August 1969 treatment visit, the 
Veteran was noted to have a documented treatment for fracture 
of the right leg that made it "painful to walk."  At that 
time, the Veteran's treatment provider recommended a physical 
profile and appointment with an orthopedic specialist and 
stated that the Veteran "needs Board for discharge."  The 
record reflects that the Veteran continued to seek treatment 
in service for pain in his right leg; he was initially 
assigned a physical profile of L-2, which was increased to L-
3 in October 1969.  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992) (observing that the "PULHES" profile reflects 
the overall physical and psychiatric condition of the veteran 
on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  The 
increase in the Veteran's PULHES profile for his lower 
extremities followed an orthopedic consultation in October 
1969 at which the Veteran was noted to have moderate 
limitation of motion in the right ankle.  In November 1970, 
the Veteran's physical profile was again amended, with the 
addition of P-3 and an indication that he suffered from a 
painful scar on his right lower leg.  At that time, the 
Veteran was limited to a "Code C, " banning the Veteran 
from crawling, stooping, running, jumping, prolonged 
standing, or marching; and a "Code N," prohibiting the 
wearing of combat boots.  In a Congressional Inquiry report 
prepared in November 1970, an examiner who had evaluated the 
Veteran opined that the scar from his previous right leg 
surgery was sensitive and that "pressure from combat boots 
or night clothing probably contributes to his discomfort in 
the right leg."  At his separation examination, conducted in 
March 1971, the Veteran was not noted to have any 
musculoskeletal problems and stated that he was "in good 
health except for steel pins in right leg." 

Post-service treatment records reflect that the Veteran has 
sought care for problems with his right leg since service.  
In that regard, the Board notes that the Veteran has 
submitted statements concerning his right leg disability 
dating from as early as February 2001, at which time his 
private treatment provider indicated that the Veteran was 
suffering from longstanding pain in his right calf and ankle, 
which he attributed to his pre-existing right leg injury and 
surgery.  Similarly, in a June 2002 statement, the Veteran's 
private physician opined that, with regard to problems with 
his right leg, the Veteran's time in service "definitely 
caused his prior medical condition to worsen."  Private 
treatment records reflect that the Veteran has sought 
treatment for complaints of pain in his right leg and 
increased tenderness in the area of the scar.  In addition, 
the Veteran has submitted letters from his private treatment 
provider addressing the relationship between his pre-existing 
right leg condition and service.  In a February 2007 letter, 
the Veteran's private treatment provider opined that "the 
Army aggravated [the Veteran's] pre-existing injury and 
caused permanent damage, which he deals with daily."  
Similarly, in a letter dated in March 2007, the Veteran's 
private physician noted that the Veteran reported, upon being 
required to wear tight-fitting combat boots while in service, 
developing pain in the leg that has continued to the present.  
The physician provided a diagnosis of chronic cutaneous 
dysesthesia at the incision site that the doctor opined was 
due to the Veteran's wearing tight boots in service.  The 
Veteran also submitted a letter dated in August 2009 in which 
another private treatment provider states that in his medical 
opinion, the pain the Veteran experienced due to using his 
right leg in service "has caused him pain today," which 
required a shift in the Veteran's posture to accommodate.

The Veteran was provided a VA medical examination in January 
2008.  Report of the examination reflects that the examiner 
reviewed the Veteran's claims file and medical history.  The 
examiner noted that the Veteran's right leg disability was 
well-documented in service, including pain in the scar.  The 
examiner recorded the Veteran's current complaints of pain in 
the scar, including a feeling "like the bone is throbbing" 
that prevents him from wearing boots or socks.  The Veteran 
was also noted to complain of pain, weakness, swelling, and 
stiffness in his right ankle.  The Veteran further complained 
that the pain in his right leg interrupted his sleep and 
prevented him from prolonged standing or walking.  The 
examiner diagnosed the Veteran with a tender and sensitive 
scar as well as chronic right ankle strain with limitation of 
function due to pain.  The examiner acknowledged the 
Veteran's pre-service history of right tibia and fibula 
fracture with plate and screw fixation, as well as current 
tenderness of the scar, and nevertheless concluded that there 
was no evidence that the Veteran's right leg disability was 
aggravated beyond its normal progression by service.  As 
rationale, the examiner stated simply that it "does not seem 
that way after reviewing of his medical records."  The 
examiner further appeared to relate the Veteran's scar 
sensitivity to service but did not offer any explanation or 
rationale for that finding.

The Veteran further testified before the undersigned Acting 
Veterans Law Judge at a hearing in March 2010.  At that time, 
the Veteran stated that he had been instructed by a medical 
examiner to seek a medical discharge, but that those 
instructions were disregarded by his drill sergeant, who 
required him to participate in basic training and did not 
allow him to go home.  The Veteran further contended that he 
was required to engage in drilling and wearing combat boots 
even after his profile was changed in November 1970 to 
prohibit such activities.  He stated that the pain in his 
right leg continued to increase throughout his time in 
service.  

As noted, the Veteran's pre-induction report of medical 
history showed the presence of a right leg disability.  Thus, 
the disability was noted upon entry onto active service and 
the presumption of soundness does not attach.  The issue thus 
becomes whether the Veteran's pre-existing right leg 
disability was aggravated by service.  See 38 C.F.R. § 
3.306(b).  Here, the Board concludes that the disability was 
aggravated by service and that there is not clear and 
unmistakable evidence that the worsening during service was 
due to the natural progression of the disease.  

As discussed above, the Veteran was noted to have problems 
with his right leg at his entry into active duty.  He was 
repeatedly evaluated for disorders of the leg throughout his 
time in service and twice had his physical profile 
permanently altered because of a worsening of his right leg 
condition.  (The change of the profile from a 2 to a 3 is 
evidence of a worsening, as are the additions of the "Code 
C" and "Code N" restrictions.) Since his separation from 
active duty, the Veteran has continued to seek treatment for 
his right leg disorder.  Further, multiple of the Veteran's 
private treatment providers have concluded that his right leg 
disability was in fact worsened during active duty.  This 
conclusion is corroborated by the November 1970 physical 
profile revision that recommended that the Veteran not wear 
combat boots and not be subject to crawling, stooping, 
running, jumping, prolonged standing, or marching.

The Board acknowledges that the January 2008 VA examiner 
further concluded that the Veteran's right leg disability did 
not increase beyond its natural progression during his period 
of active duty.  However, the Board notes that the examiner 
offered no rationale or explanation for his statement, 
concluding only that it "does not seem that way" upon 
review of the Veteran's claims file.  There is, further, no 
evidence in the file to support the conclusion that the 
worsening of the Veteran's disability during service was no 
more than its natural progression.  The Board notes that 
38 C.F.R. § 3.306(b) requires clear and unmistakable evidence 
to rebut the presumption of aggravation where, as here, a 
Veteran's pre-existing disability is shown to have increased 
in severity during service.  In this case, it is undisputed 
that the Veteran's pre-existing right leg disability worsened 
during service.  The only evidence to suggest that such 
worsening was not due solely to natural progression of the 
disease, however, is an unsupported statement by the January 
2008 VA examiner.  The Board concludes that such a statement, 
in light of the evidence of record and without support or 
explanation from the examiner, is not sufficient to overcome 
the presumption of aggravation.  It does not provide an 
obvious or undebatable basis for concluding that there was no 
worsening beyond the natural progress of the disease.  As 
such, the Board finds that service connection for a right leg 
disability is warranted.


ORDER

New and material evidence to reopen the claim of service 
connection for bilateral hearing loss has been received; to 
this extent, the appeal is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

New and material evidence to reopen the claim of service 
connection for tinnitus has been received; to this extent, 
the appeal is granted.

Entitlement to service connection for tinnitus is denied.

New and material evidence to reopen the claim of service 
connection for a right leg disability has been received; to 
this extent, the appeal is granted.

Entitlement to service connection for a right leg disability 
is granted. 



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


